Case 2:20-cv-03984-AFM Document 8 Filed 06/29/20 Page 1 of 3 Page ID #:20




 1 EDWARD E. WEIMAN (State Bar No. 193290)
    eweiman@wrslawyers.com
 2 WOLF, RIFKIN, SHAPIRO, SCHULMAN         & RABKIN, LLP
   11400 West Olympic Boulevard, 9th Floor
 3 Los Angeles, California 90064-1582
   Telephone: (310) 478-4100
 4 Facsimile: (310) 479-1422
 5 Attorneys for Defendants CHARLES
   BAND, FULL MOON EMPIRE, INC.,
 6 FULL MOON FEATURES, FULL
   MOON DIRECT, and FULL MOON
 7 AMAZON CHANNEL
 8                          UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 SCARED MOVIE, LLC,                       Case No. 2:20-cv-03984-AFM
12             Plaintiff,                   STIPULATION TO EXTEND TIME
                                            TO RESPOND TO COMPLAINT
13       vs.
                                            Honorable Alexander F. MacKinnon
14 CHARLES BAND, FULL MOON
   EMPIRE, INC., FULL MOON
15 FEATURES, FULL MOON DIRECT,
   FULL MOON AMAZON CHANNEL,
16 and DOES 1 through 20, inclusive,
                                            Date Filed:    April 30, 2020
17             Defendants.                  Trial Date:    None
18
19
20
21
22
23
24
25
26
27
28

                   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
Case 2:20-cv-03984-AFM Document 8 Filed 06/29/20 Page 2 of 3 Page ID #:21




 1               Plaintiff Scared Movie, LLC (“Plaintiff”) and Defendants Charles Band, Full
 2 Moon Empire, Inc., Full Moon Features, Full Moon Direct, and Full Moon Amazon
 3 Channel (collectively, “Defendants”) hereby stipulate, through their respective
 4 counsel of record, and subject to the approval of the Court, as follows:
 5               1.    Plaintiff filed the complaint in this action on April 30, 2020;
 6               2.    Defendants agreed to accept service of the complaint by Notices and
 7 Acknowledgments of Receipt executed and returned to counsel for Plaintiff on
 8 June 22, 2020;
 9               3.    The deadline for Defendants to respond to the complaint is currently
10 July 13, 2020;
11               4.    In order to determine whether an informal resolution of this matter is
12 possible, Plaintiff has agreed to extend the deadline for Defendants to respond to the
13 complaint by twenty-one (21) days, i.e., from July 13, 2020, to August 3, 2020.
14
15 DATED: June 29, 2020                        SCOTT A. MEEHAN, ATTORNEY AT LAW
16
17                                             By:        /s/ Edward E. Weiman
                                                   SCOTT A. MEEHAN
18
                                               Attorneys for Plaintiff SCARED MOVIE, LLC
19
20 DATED: June 29, 2020                        WOLF, RIFKIN, SHAPIRO,
                                               SCHULMAN & RABKIN, LLP
21
22
23                                             By:        /s/ Edward E. Weiman
                                                   EDWARD E. WEIMAN
24                                             Attorneys for Defendants CHARLES BAND,
25                                             FULL MOON EMPIRE, INC., FULL MOON
                                               FEATURES, FULL MOON DIRECT, and
26                                             FULL MOON AMAZON CHANNEL
27
28
     4162298.1
                                                     -2-
                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
Case 2:20-cv-03984-AFM Document 8 Filed 06/29/20 Page 3 of 3 Page ID #:22




 1                                        FILER’S ATTESTATION
 2               Pursuant to L.R. 5-4.3.4(a)(2)(i), I, Edward E. Weiman, attest that counsel for
 3 Plaintiff provided his authority and concurrence to file the instant document and
 4 place his electronic signature on the document set forth above.
 5
 6 DATED: June 29, 2020                        WOLF, RIFKIN, SHAPIRO,
                                               SCHULMAN & RABKIN, LLP
 7
 8
 9
                                               By:        /s/ Edward E. Weiman
10                                                 EDWARD E. WEIMAN
                                               Attorneys for Defendants CHARLES BAND,
11
                                               FULL MOON EMPIRE, INC., FULL MOON
12                                             FEATURES, FULL MOON DIRECT, and
13                                             FULL MOON AMAZON CHANNEL

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4162298.1
                                                     -3-
                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
